,i
                                                                          p-y-   :   1    ,



                                                                                          /
                                                                                          !




     OFFICE OF THE ATTORNEY            GENERAL       OFTEXAS
                              AUSTIN
                 ,
                                s
                                                \     @




Honornbla ti. 0. BZowars
Seoretary of 3toto
kustln, Texiie
Deer Glrr




                                            ipt      0r yourit3tter 0r

                                           suoh ooropanp Is being
                                        0.00,wherein one-hair 0r
                                        cepltol stool: ts to b8 paid
                                    oration 0r 750 units of the
                                    , an ualncorporated        aeaoola-

                      fron   poui’litter   en       r0ii0w8t
                      reoent o&ion     No. 0-2544-s &.I ro~,ard to
                     r ‘Toxaa Guarantors*, YGUhnvo hold tbat
                     ct vi118too speculntlw   to be oonolderod
                     ithln the mnnlag0r p9 Cpnstitutlon
     aauthe 3tatutee.
           *We &~a mm baen furnishad with an appliontlon
     r0r an  anoncli23nt to the ctsrter  0r *Xnsuranoe fnvost-
     riont Corparution~ . The fmandmnt inoreasas the oapi-
     tal Etook Proa ~500.00 to 315JOO.00.        On+holf  or the
     Increase or 315,000.00,    or $7,500.00,  ie ohown to have
I                                                                                              ‘i
                                                                              .-,.--
                                                                                           2        i

                                                                                                    1


                                                                                                    !
    Honorable   k!. 0. Flotisra,   Da@ 2.
                                                                                                        ,
1                                                                                                       ;

I        been paid ln’with the transfer  to tho corpora-   ,                                            /
         tlon of 750 units Gr ‘Texas stay.9 Life Underwriters’,
i        an unincorporated association  at Dallas dlCh has                                              I
i        the Csnsrol egenoy contract for the 1Te~~3   Stats Life
         Insurance Company* at Dallao.                                                                  I

               “On the basis of your previous opinion,          we held
         that these units were too npeoulativs         to be considered
         8s property ror ths oapitnl       stock.    The president or
         the oorporatlon,     however, has asked that we write and                     .
         sub&t to you evldenos as to the value or these units,
         and aek fox a specific      oplnlon as to whether they can
         be oonsldersd as. property in this oass.         ‘i,:s are, there-
         fore,    handing you the following     Instruments:
          .,/
                “1.   Assignment 0r Stook Csrtlflcates.
                  .a. Speoimen copy of one Gr the certificates.                                I
                  9. A statement from tha tree!$ursr-auditor         of
                 ._ - the corporation   as to the dividend payments
                      of these units.
                  4. Financ’%nl statement of the TexasState ,Ll.fe
                      Insurance Coilpany.
                   5. A statomont as to tho potential        profits   of
                      the company selling     bonds for the life insur-
                      enoe company.
                “\r;s would sppreo&to your usual prompt attention
          to this matter, ernd ws ea.k that you roturn the enolooed
          instruments with your opinicn.”
                We have carefully  considered   the above mentioned in-
    struments attached to your inquiry,      and believe that our Opln:
    ions Nos. O-2544 end 0-2944-A addressed to the Secretary of
    Stats and called to your attention      are applicable   to and con-
    trol the question here under consideration.         Therefore,  you
    are respectfully    advised that it 13 the opinion of this Depart-
    ment that the above uentloaed units are not admlsolble         as pro-
    perty for payment of capital stook in the obovo mcr&ioned. oor?or-
    lit iG&
                      .
                The above 4oentloned instruments nrs herewith returned.
                                                 L
                I
Honorable   M, 0. Flowere,   Fqe   3

                              ,:
             Trustip   that tt.8 foregoing    fully,   anewera your
in;uiry,    w0 are             I
                                             Yours very     truly
                                       AF?XIkU?JY GlGW?ALOF TEXAS




                                                       Ardell    V~illiams
                                                                Aeslstant




               ATTG~RNEYGENERAL OB TEXAS